           Case 1:13-cv-05792-ER Document 12 Filed 10/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                              Plaintiff,

             v.                                                           ORDER

ALL RIGHT, TITLE AND INTEREST IN                                     13 Civ. 5792 (ER)
REAL PROPERTY AND APPURTENANCES
LOCATED AT 329 EAST 82ND STREET, NEW
YORK, NEW YORK 10028,

                              Defendant.



RAMOS, D.J.

        On August 16, 2013, the United States of America brought this action for forfeiture of

the Defendant property, 329 East 82nd Street, New York, New York 10028. Doc. 1. On

December 27, 2013, this Court extended the deadline for filing a claim contesting forfeiture until

January 23, 2014. Doc. 11. No such claim was filed. Accordingly, the Government is directed

to submit a status report by October 22, 2020. Failure to comply with the Court’s order could

result in sanctions, including dismissal for failure to prosecute.

       It is SO ORDERED.

Dated: October 8, 2020
       New York, New York

                                                            _______________________
                                                              Edgardo Ramos, U.S.D.J.
